  Case 1:21-cv-00273-PLM-SJB ECF No. 1, PageID.1 Filed 03/26/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                 ___________________

NICK HUMPHREY and CHRIS RAVEY,

              Plaintiffs,
       v.
HG LANSING LLC, d/b/a Homegrown
Cannabis Co., INDEPENDENT STAFFING
& CONSULTING LLC, and THOMAS J.
SAAD, JR.,

              Defendants.

Mark S. Wilkinson (P68765)
PALADIN EMPLOYMENT LAW PLLC
Attorney for Plaintiffs
251 North Rose Street
Suite 200, PMB № 288
Kalamazoo, MI 49007-3860
(tel.) 269.978.2474
mark@paladinemploymentlaw.com



                                   C O M P L A I N T


       Plaintiffs Nick Humphrey and Chris Ravey allege the following for their complaint

against Defendants HG Lansing LLC, d/b/a Homegrown Cannabis Co., Independent Staffing &

Consulting LLC, and Thomas J. Saad, Jr.

                                   NATURE OF THE CASE
       1.     This is an employment case about retaliation under the Fair Labor Standards Act

(FLSA).

       2.     Plaintiffs Nick Humphrey and Chris Ravey complained about Defendants’ payroll

practices and further explained to Defendants that they planned to file a complaint with govern-
  Case 1:21-cv-00273-PLM-SJB ECF No. 1, PageID.2 Filed 03/26/21 Page 2 of 7




ment agencies about Defendants’ payroll practices.

         3.     Hearing this, Defendants responded by promptly firing both Humphrey and

Ravey.

         4.     And, when firing them, Defendants admitted that Defendants fired Humphrey and

Ravey because of their complaints over Defendants’ payroll practices and their anticipated com-

plaints to government agencies.

         5.     Defendants’ conduct violates the FLSA and Humphrey and Ravey are entitled to

recover damages that include, but are not limited to, back wages, liquidated damages, compen-

satory damages (including emotional distress), punitive damages, attorney’s fees, and litigation

costs.

                            PARTIES, JURISDICTION, AND VENUE
         6.     Plaintiff Nick Humphrey is an individual person who resides in Ingham County,

Michigan.

         7.     Plaintiff Chris Ravey is an individual person who resides in Ingham County,

Michigan.

         8.     Defendant HG Lansing is a company organized under the laws of the State of

Michigan. The company maintains its principal place of business in Ingham County, Michigan

and operates a marijuana cultivation business that does business under the name “Homegrown

Cannabis Co.”

         9.     Defendant Independent Staffing & Consulting is a company organized under the

laws of the State of Michigan. The company maintains its principal place of business in Ingham

County, Michigan.

         10.    Defendant Thomas J. Saad, Jr. is an individual person who owns, operates, and

controls Defendants HG Lansing LLC and Independent Staffing & Consulting. Saad controlled

                                             -2-
  Case 1:21-cv-00273-PLM-SJB ECF No. 1, PageID.3 Filed 03/26/21 Page 3 of 7




and implemented the unlawful employment practices that Defendants took in this case.

       11.     The Court has personal jurisdiction over Defendants under Michigan Compiled

Laws Sections 600.701, 600.705, 600.711, and 600.715. FED. R. CIV. P. 4(k)(1)(A).

       12.     The Court has original subject matter jurisdiction over the claims asserted in the

complaint under the FLSA in accordance with Title 28 of the United States Code, Section 1331,

because those claims arise under federal law. The FLSA also independently provides for subject

matter jurisdiction in the United States Courts. 29 U.S.C. § 216(b).

       13.     Venue is appropriate in this judicial district in accordance with Title 28 of the

United States Code, Section 1391(b).

                                   GENERAL ALLEGATIONS
Defendants HG Lansing and Independent Staffing
and Consulting Are FLSA Joint Employers
       14.     Plaintiffs Nick Humphrey and Chris Ravey worked for both Defendants HG Lans-

ing and Independent Staffing and Consulting as the two companies were (and are) considered

joint employers within the meaning of the FLSA.

       15.     Defendant HG Lansing holds a license from the State of Michigan to grow, culti-

vate, and sell marijuana for recreational and medical purposes.

       16.     As a license holder, a set of rules promulgated by the Michigan Marijuana Regula-

tory Agency apply to Defendant HG Lansing. Several of these rules apply and relate to the em-

ployment of the license holder’s employees.

       17.     In an attempt to circumvent these rules, Defendant Thomas Saad Jr. and his father,

Thomas Saad Sr., created Defendant Independent Staffing and Consulting where Defendant Inde-

pendent Staffing and Consulting would serve as the employer of record for employees who actu-

ally worked for Defendant HG Lansing and performed their work at Defendant HG Lansing’s fa-



                                               -3-
  Case 1:21-cv-00273-PLM-SJB ECF No. 1, PageID.4 Filed 03/26/21 Page 4 of 7




cility.

          18.   In other words, Defendant Independent Staffing and Consulting served as the em-

ployer “on paper,” but Defendant HG Lansing was actually directing and controlling the employ-

ees and the work they performed.

          19.   Defendants HG Lansing and Independent Staffing and Consulting’s operations

are significantly interrelated and substantially interconnected.

          20.   Defendants HG Lansing and Independent Staffing and Consulting share common

managers.

          21.   Defendants HG Lansing and Independent Staffing and Consulting have estab-

lished a centralized control over labor relations and personnel management.

          22.   Defendants HG Lansing and Independent Staffing and Consulting share common

ownership.

          23.   Defendants HG Lansing and Independent Staffing and Consulting’s annual sales

exceed $500,000 and they employ more than two people.

          24.   Defendants HG Lansing and Independent Staffing and Consulting and their em-

ployees engage in interstate commerce.

Plaintiffs Complain About Defendants’ Payroll
Practices and They Are Promptly Fired
          25.   Humphrey and Ravey complained about Defendants’ pay practices and requested

that Defendants compensate them for the overtime hours they worked on the regular pay day for

the period in which the wages were earned.

          26.   Humphrey and Ravey’s complaints about Defendants’ pay practices were reason-

able and made in good faith as Humphrey and Ravey believed that Defendants’ pay practices vi-

olated the FLSA.



                                                -4-
  Case 1:21-cv-00273-PLM-SJB ECF No. 1, PageID.5 Filed 03/26/21 Page 5 of 7




       27.     Humphrey and Ravey also informed Defendants that they planned to file a com-

plaint with the United States Department of Labor or other government agencies to request an in-

vestigation and resolution of their complaints.

       28.     On February 1, 2021, and shortly after Humphrey and Ravey’s complaints about

Defendants’ payroll practices—and almost immediately after hearing about their intention to file

complaints with governmental agencies—Defendants fired Humphrey and Ravey.

       29.     And when firing Humphrey and Ravey, Defendant Saad commented and admitted

that Defendants fired Humphrey and Ravey because of their complaints over Defendants’ pay

practices and their anticipated complaints to government agencies.

Defendant Saad’s Individual Liability
       30.     Defendant Saad is liable for the claims asserted in the complaint under the FLSA

because he had significant control over the day-to-day operations at Defendants HG Lansing

LLC and Independent Staffing & Consulting and, in particular, had substantial personal control

over Humphrey and Ravey’s employment.

       31.     Defendant Saad has a significant or majority ownership interest in Defendants HG

Lansing LLC and Independent Staffing & Consulting.

       32.     Defendant Saad personally assigned work tasks to Humphrey and Ravey on behalf

of Defendants HG Lansing LLC and Independent Staffing & Consulting, and he personally made

many of the decisions (if not all of the decisions) regarding Humphrey and Ravey’s employment

and their working conditions while at Defendant HG Lansing LLC and Independent Staffing &

Consulting, including but not limited to whether and when to pay them the compensation owed

to them under the FLSA and resolving their complaints about Defendants’ payroll practices.

       33.     Defendant Saad personally set the compensation rate and method of pay for




                                                  -5-
  Case 1:21-cv-00273-PLM-SJB ECF No. 1, PageID.6 Filed 03/26/21 Page 6 of 7




Humphrey and Ravey while they were employed by Defendants HG Lansing LLC and Indepen-

dent Staffing & Consulting.

                                            COUNT 1
                                RETALIATION IN VIOLATION OF
                               THE FAIR LABOR STANDARDS ACT

        34.   Humphrey and Ravey repeat and incorporate all the previous allegations in their

complaint.

        35.   Humphrey and Ravey engaged in activity protected by the FLSA by, among other

things, requesting proper compensation for themselves and complaining about Defendants’ pay

practices.

        36.   Defendants knew about Humphrey and Ravey’s protected activities.

        37.   Defendants terminated Humphrey and Ravey’s employment after they learned

about Humphrey and Ravey’s protected activities.

        38.   There was a direct and causal connection between Humphrey and Ravey’s

protected activities and Defendants’ decision to terminate their employment.

        39.   Humphrey and Ravey have suffered damages as a result of Defendants’ violations

of the FLSA, that include, but are not limited to, back wages, liquidated damages, compensatory

damages (including emotional distress), punitive damages, attorney’s fees, and litigation costs.

                                        JURY DEMAND
        40.   Humphrey and Ravey demand a trial by jury on all issues so triable. FED. R. CIV.

P. 38(b).

                                     RELIEF REQUESTED
        41.   Plaintiffs Nick Humphrey and Chris Ravey request that the Court enter a judg-

ment in their favor and against Defendants in an amount that will fully and fairly compensate

them for all of their damages, losses, expenses, back wages, liquidated damages, compensatory


                                               -6-
  Case 1:21-cv-00273-PLM-SJB ECF No. 1, PageID.7 Filed 03/26/21 Page 7 of 7




damages (including emotional distress), punitive damages, attorney’s fees, litigation costs, and

interest.

        42.   Humphrey and Ravey also request that the court grant them any additional relief,

both legal and equitable, as the Court determines to be appropriate and just under the circum-

stances.

                                                            NICK HUMPHREY and CHRIS RAVEY

Dated: March 26, 2021                                By: . /s/ Mark S. Wilkinson              .
                                                           Mark S. Wilkinson (P68765)
                                                           Attorney for Plaintiffs
                                                           PALADIN EMPLOYMENT LAW PLLC
                                                           251 North Rose Street
                                                           Suite 200, PMB № 288
                                                           Kalamazoo, MI 49007-3860
                                                           (tel.) 269.978.2474
                                                           mark@paladinemploymentlaw.com




                                             -7-
